Case 6:21-mj-01404-TBS Document5 Filed 05/10/21 Page 1 of 5 PagelD 16

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

UNITED STATES OF AMERICA

V. Case No: 6:21-mj-1404

JOHN MARON NASSIF

ORDER SETTING CONDITIONS OF RELEASE

Defendant is released as to this case only, on the following terms and conditions:

(1) Defendant must not violate any federal, state or local laws.

(2) Defendant shall not possess on Defendant's person, in Defendant's residence,
or in any vehicle Defendant occupies, any firearms, ammunition, destructive devices, or
other dangerous weapons.

(3) Defendant shall not abuse alcohol.

(4) Defendant shall not possess or use any narcotic drugs or other controlled
substances listed in 21 U.S.C. § 802, unless the same is prescribed for Defendant, in
writing, by someone licensed to practice medicine in the state of Florida.

(5) Except as otherwise provided in this Order, Defendant shall not travel outside i
the geographic boundaries of the Middle Piette of ibis i! put prior leave of Court. ExcéF7
=o Travel te We DISTT oF Co ta Te is ease .

(6) Defendant shall surrender his/her passport and ne sacenor one or similar documents
issued for purposes of international travel, if any, to his/her lawyer, or the Clerk of Court, within
the first two business days following his/her release from custody.

(7) Defendant shall not apply for any documents that would permit Defendant to
travel beyond the boundaries of the state of Florida without prior leave of Court.

(8) Defendant must cooperate in the collection of a DNA sample if collection is
authorized by 42 U.S.C. § 14135a.

(9) Defendant must notify defense counsel, Pretrial Services (if Pretrial Services is
supervising Defendant), and the Clerk of Court within the first two business days following
any change in Defendant's residence address or telephone number.

(10) Defendant must appear at all Court proceedings in this case and surrender for
service of any sentence imposed as directed.

 
Case 6:21-mj-01404-TBS Document 5 Filed 05/10/21 Page 2 of 5 PagelD 17

(11) Defendant shall not communicate with, attempt to influence, intimidate, injure,
tamper with, or retaliate against any victim, witness, juror, Co-Defendant, informant, law
enforcement officer, or judicial officer in this case.

ADDITIONAL CONDITIONS OF RELEASE

To reasonably assure the appearance of the defendant and the safety of any person
and the community, Defendant’s release is subject to the following additional conditions:

F nétenaait shall be supervised by and comply with the directions given by Pretrial
Services.

, Defendant shall actively seek and maintain verifiable employment, or pursue
Defendant's education.

Defendant shall take all medicine prescribed for the treatment of mental health
issues in the amounts and at the times directed by Defendant's physicians.

Defendant shall participate in any substance abuse, and treatment as directed by
Pretrial Services, with the cost to be borne by Defendant, as determined by Pretrial
Services.

ra Defendant shall participate in any psychiatric or mental health assessment,
evaluation, and treatment as directed by Pretrial Services, with the cost to be borne by
Defendant, as determined by Pretrial Services.
oF Sefondari shall submit to random drug testing by Pretrial Services.
Defendant's location shall be electronically monitored by Pretrial Services. Unless
specified below, Pretrial Services shall decide what location monitoring system to use to

monitor Defendant.

Defendant shall reside at:

 

 

Defendant is placed on house arrest. This means Defendant is restricted to Defendant's
residence. Defendant may only leave Defendant's residence to meet with counsel and appear
in Court to defend this case; meet with experts retained by counsel to defend this case; obtain
medical care; and attend religious services.

Defendant is placed on a curfew. This means Defendant is restricted to Defendant's
residence every day from to

 
Case 6:21-mj-01404-TBS Document5 Filed 05/10/21 Page 3 of 5 PagelD 18

Defendant shall execute and deliver to the Clerk of Court, a bond in the amount of
$ that shall be forfeited to the United States in the event Defendant fails to
appear as required or fails to surrender as directed for service of any sentence imposed.

Defendant's bond is unsecured.

Defendant's bond shall be secured by the following property:

 

 

Defendant's bond shall be co-signed by:

 

 

Defendant shall be placed into the custody of
who agrees to supervise Defendant to ensure compliance with all conditions of release
imposed by this Order and to immediately notify the United States Attorney's Office (407)

648-7500 and the Clerk of the Court (407) 835-4200 if Defendant violates any condition
of this Order.

 

 

Third Party Custodian

Defendant shall have no contact with anyone under the age of 18 except when
supervised by a responsible adult.

Defendant shall not possess or have access to any electronic device that is capable of
connecting to the internet. This includes but is not limited to any computer, smart phone, or
gaming console with internet capability.

Defendant shall not possess or have access to any medium capable of storing
information obtained from the internet including without limitation, any hard drive, flash
drive, cloud-based storage, compact disk, or floppy disk.

Defendant shall not possess or have access to any encrypted data, or any device
capable of encrypting data.

 

the following additional conditions apply: Lilypie are dy te x7

Fon un teat agpicaravpec 27 Led jini GM

/
Mins (4. Zo2/

 

 
Case 6:21-mj-01404-TBS Document5 Filed 05/10/21 Page 4 of 5 PagelD 19

 

ADVICE OF PENALTIES AND SANCTIONS TO THE DEFENDANT

A violation of any of the foregoing conditions of release may result in the immediate
issuance of a warrant for your arrest, a revocation of release, an order of detention, and
a prosecution for contempt of court and could result in a term of imprisonment, a fine,
or both.

The commission of a Federal offense while on pretrial release may result in an
additional sentence to a term of imprisonment of not more than ten years, if the offense
is a felony; or a term of imprisonment of not more than one year, if the offense is a
misdemeanor. This sentence shall be in addition to any other sentence.

Federal law makes it a crime punishable by up to ten years of imprisonment, and a
$250,000 fine or both to obstruct a criminal investigation. It is a crime punishable by up
to ten years of imprisonment, and a $250,000 fine or both to tamper with a witness,
victim or informant; to retaliate or attempt to retaliate against a witness, victim or
informant; or to intimidate or attempt to intimidate a witness, victim, juror, informant or
officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.

If after release, you knowingly fail to appear as required by the conditions of
release, or to surrender for the service of sentence, you may be prosecuted for failing
to appear or surrender and additional punishment may be imposed. If you are
convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term
of fifteen years or more, you shall be fined not more than $250,000 or imprisoned
for not more than ten years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but
less than fifteen years, you shall be fined not more than $250,000 or imprisoned
not more than five years, or both;

(3) any other felony, you shall be fined not more than $250,000 or imprisoned not
more than two years, or both;

(4) a misdemeanor, you shall be fined not more than $100,000 or imprisoned not
more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender shall be in
addition to the sentence for any other offense. In addition, a failure to appear may
result in the forfeiture of any bond posted.

ACKNOWLEDGMENT OF DEFENDANT

| acknowledge that | am the defendant in this case and that | am aware of the
conditions of release. | promise to obey all conditions of release, to appear as directed,
4

 
Case 6:21-mj-01404-TBS Document5 Filed 05/10/21 Page 5 of 5 PagelD 20

and to surrender for service of any sentence imposed. | am aware of the penalties and
sanctions set forth above.

L=f/
a | Jf

{Ll Bea Wure Trait

Signature of Defendant

 

 

Address
Cuwiwota, Fi zatee Yot FY B68E
City and State, Zip Code Phone

DIRECTIONS TO THE UNITED STATES MARSHAL
a The defendant is ORDERED released after processing.

The United States marshal is ORDERED to keep the defendant in custody
until notified by the Clerk or Judicial Officer that the defendant has posted
bond and/or complied with all other conditions for release. The defendant
shall be produced before the appropriate judicial officer at the time and place
specified, if still in custody.

Date: May 10, 2021 — 7 (<
( y

THOMAS B. SMITH
UNITED STATES MAGISTRATE JUDGE

 

Copies furnished to:

Pretrial Services Office

United States Marshals Service
Assistant U.S. Attorney
Counsel of Recor

 
